Citation Nr: 0737459	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for 
residuals of a head injury, to include migraine headaches.

2.  Entitlement to service connection for residuals of a head 
injury, to include migraine headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The issue of service connection for residuals of a head 
injury, to include migraine headaches, is addressed in the 
remand portion of the decision below, and is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for the residuals of a head injury, to 
include migraine headaches, was denied by an unappealed 
October 1971 rating decision.

2.  Evidence associated with the claims file since the 
unappealed October 1971 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for the residuals of a head 
injury, to include migraine headaches.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for the residuals of a head injury, to 
include migraine headaches, is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for service connection for the residuals of 
a head injury, to include migraine headaches.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim for service connection for the 
disorder at issue.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Generally, service connection may be established for a 
disability resulting from a disease or an injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish service connection for a 
claimed disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In an unappealed October 1971 rating action, the RO denied 
the veteran's claim for entitlement to service connection for 
the residuals of a head injury, to include migraine 
headaches, because he failed to appear for a scheduled VA 
examination.  The veteran did not file a notice of 
disagreement after the October 1971 denial of his claim for 
service connection.  Accordingly, the October 1971 RO 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.

The evidence of record at the time of the October 1971 rating 
decision consisted of the veteran's claim, in which he 
asserted that he injured his head during service and sought 
treatment at the Reynolds Army Hospital at the Ft. Sills base 
in Oklahoma in 1970 or 1971.  Also of record were service 
medical records which were negative for any head complaint, 
treatment, or disorder.

Evidence received since the October 1971 rating decision 
includes VA treatment records diagnosing migraine headaches.  
Also of record is a letter from the veteran to his wife date 
stamped November 1970 describing an injury to his head when a 
brace from a building that he was working on fell and hit him 
on the head, and noting that he was receiving treatment at a 
hospital.  Additionally, a letter from a fellow veteran to 
the veteran's wife is of record which also describes the 
incident, as well as get-well cards from the veteran's wife 
and her parents, all of which are date stamped in November 
1970.  At the September 2007 Board hearing, the veteran and 
testified that he was injured inservice when a center post 
beam fell and hit him on his head.  He further testified that 
he had contusions above his right ear and on the side of his 
head, and that he was taken to the Reynolds Army Hospital at 
Fort Sill, Oklahoma for treatment.

The Board has reviewed the evidence received since the 
October 1971 rating decision and has determined that the 
evidence is new, as it was not of record at the time of the 
decision.  The evidence is also material because it relates 
to facts necessary to substantiate the claim.  The lay 
statements from the veteran and his family are evidence of 
inservice incurrence of a head injury.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (holding that in determining 
whether evidence is new and material, the credibility of the 
evidence is presumed).  The VA treatment records are evidence 
of a current disability.  This evidence is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
for service connection for the residuals of a head injury, to 
include migraine headaches, is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for the residuals of a head 
injury, to include migraine headaches, is reopened; the claim 
is granted to this extent only.


REMAND

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA 
will end its efforts to obtain such records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c).

In this case, the veteran has asserted that he was treated 
for a head injury in November 1970 at the Reynolds Army 
Hospital (now the Reynolds Army Community Hospital), the base 
hospital at Fort Sill, Oklahoma.  Although the claims file 
contains evidence that the RO requested clinical records from 
the Reynolds Army Community Hospital at Fort Sill, Oklahoma 
for the time period of October 1970 through November 1970, 
the claims folder does not reflect an attempt by the RO to 
obtain such records from the National Personnel Records 
Center (NPRC) facility located in St. Louis, Missouri.  

As VA has a duty to request all available and relevant 
records from federal agencies, the Board finds that further 
development is necessary in order to comply with VA's duty to 
assist.  Specifically, the Board finds that a search for 
clinical records at NPRC should be completed by the RO, to 
include a request for treatment records for a head injury at 
the Reynolds Army Hospital (now the Reynolds Army Community 
Hospital) at Fort Sill, Oklahoma from October 1, 1970 to 
December 30, 1970.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Accordingly, the case is remanded for the following action:

1.  The RO must contact NRPC to request 
clinical records for any treatment for a 
head injury or disorder that the veteran 
received at the Reynolds Army Hospital 
(now the Reynolds Army Community Hospital) 
at Fort Sill, Oklahoma from October 1, 
1970 to December 30, 1970.  When making 
this request, the RO must state that if no 
records can be found, NPRC must reply and 
state same in writing.  All attempts to 
secure this evidence must be documented in 
the claims folder, and any negative 
replies must be associated with the claims 
folder.  If, after making reasonable 
efforts to obtain the named records, the 
RO is unable to secure same, the RO must 
notify the veteran and his representative 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.  If, and only if, additional evidence 
is obtained which shows complaints of or 
treatment for a head injury inservice, the 
RO must make arrangements to provide the 
veteran with a VA examination to determine 
the etiology of any diagnosed head 
disorder or residual thereof.  The claims 
file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post service 
medical records, the examiner must provide 
an opinion as to whether any head disorder 
found is related to the veteran's active 
duty military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to his 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


